Citation Nr: 1028324	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-14 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 and February 
1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2010, the Veteran testified at a travel Board hearing held 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.  At 
the hearing, the parties agreed that the issue on appeal was 
entitlement to service connection for bilateral hearing loss.  
However, the testimony presented primarily pertained to the left 
ear and the transcript reflects that it was noted that right ear 
hearing loss meeting the threshold requirements of 38 C.F.R. 
§ 3.385 did not appear to be shown.  However, it does not appear 
that the appeal as it pertains to right ear hearing loss was 
formally withdrawn by either the Veteran or his representative at 
the hearing or at any time after the appeal was filed, as 
required under 38 C.F.R. § 20.204.  As such, out of an abundance 
of caution and a desire not to prejudice Veteran's appellate 
rights in any way, right ear hearing loss will be considered in 
conjunction with the claim on appeal.  


FINDINGS OF FACT

1.  The evidence of record fails to establish that the Veteran 
has demonstrated that the auditory threshold for the right ear in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater in either ear, or that auditory thresholds 
for at least three of the frequencies are 26 decibels or more, or 
that speech recognition is less than 94 percent has been shown at 
any time in or since service..

2.  The Veteran's right ear hearing acuity does not meet the 
threshold requirements for a disability due to impaired hearing 
for VA purposes.

3.  The evidence of record does not show that the Veteran's 
currently manifested left ear hearing loss clearly and 
unmistakably existed prior to service, has been chronic and 
continuous since service, or that it is etiologically related to 
his period of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1111, 1112, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements). This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection claim 
for bilateral hearing loss in a letter dated in September 2007 
wherein he was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist him 
with obtaining relevant records from any Federal agency, which 
may include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), or 
from the Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non- Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in the September 2007 letter.  
Subsequent adjudication of the claim on appeal was undertaken in 
a Statement of the Case (SOC) issued in March 2009.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claim on appeal has been obtained.  
The Veteran's service treatment and post-service VA treatment 
records were obtained.  He provided testimony at a travel Board 
hearing held in 2010.  The Veteran was afforded a VA examination 
in 2007 in conjunction with the service connection claim for 
bilateral hearing loss.  The Veteran has not maintained that this 
examination was inadequate or that his claimed condition has 
worsened since being evaluated in 2007 (see hearing transcript 
page 8).

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for bilateral 
hearing loss in August 2007, indicating that he had sustained 
acoustic trauma in service due to being around aircraft without 
hearing protection.  

The Veteran's service treatment records (STRs) include a December 
1965 pre-induction examination report which revealed that on 
authorized audiological evaluation, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
XX
-5 (0)
LEFT
-5 (10)
0 (10)
15 (25)
XX
0 (5)

(The figures in parentheses are based on International Standards 
Organization [ISO] Standards to facilitate data comparison.  
Prior to November 1967, audiometric results were reported in 
American Standards Association [ASA] Standards in service medical 
records.)  The STRs are negative for any complaints relating to 
hearing loss.  Also on file is a November 1969 separation 
examination report which reflects that clinical evaluation of the 
ears was normal.  On authorized audiological evaluation, pure 
tone thresholds, as measured in ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
20
15
LEFT
25
15
25
25
20

The separation examination report reflects that the Veteran 
denied having any ear trouble, running ears or hearing loss.  

VA records dated in June and July 2007 are negative for 
complaints, findings or a diagnosis of hearing loss.  

A VA audiological examination was conducted in October 2007 and 
the claims file and medical records were reviewed.  The examiner 
summarized that pre-induction and separation examination 
audiometric testing was normal from 500 to 4,000 hertz.  The 
Veteran complained that he had trouble hearing while he was on 
the phone at work and trouble hearing with background noise.  He 
gave a history of noise exposure while serving with the United 
States Air Force (USAF) from 1966 to 1970.  He reported a 
specific incident of acoustic trauma which occurred as a result 
of a blast at 40 feet from him, following which he was thrown 
backward and experienced ear pain and decreased hearing for a 
couple of days.  He also explained that he trained with M16 and 
small arms, productive of acoustic trauma.  The Veteran also 
noted that he had a history of occupational noise exposure while 
working as an auto mechanic post-service; and noted that more 
recently, he had worked as a manager in a plumbing supply 
business.  The Veteran gave a history of familial hearing loss 
and indicated that he sustained head trauma in the late 1970's or 
early 1980's when he was involved in a motor vehicle accident.  
He denied having a history of dizziness, ear infections, ear 
drainage, or ear surgery.

On the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
25
LEFT
10
15
30
55
60

Average puretone air conduction thresholds for the 1000, 2000, 
3000, and 4000 hertz frequencies were 16.25 decibels in the right 
ear and 40 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear and 86 
percent in the left ear.  The examiner concluded that there was 
no pathology shown to support a diagnosis of bilateral hearing 
loss.  With respect to the right ear, the examiner noted that the 
test results did not reveal evidence of a hearing loss disability 
as defined under 38 C.F.R. § 3.385.  The examiner indicated that 
there was evidence of sensorineural hearing loss of the left ear 
with hearing thresholds within normal limits through 1,000 hertz 
with mild to severe high frequency sensorineural hearing loss in 
the higher frequencies.  A symmetrical high frequency hearing 
loss, worse on the left side, was diagnosed.   

The VA examiner opined that the Veteran's hearing loss was not 
caused by or a result of military noise exposure, based on the 
discharge audiogram which revealed hearing threshold levels which 
were within normal levels in both ears.  The examiner noted that 
the etiology of the loss was unknown and referred the Veteran for 
follow up with otolaryngology to rule out retrocochlear lesion in 
the left ear or other medical condition which occurred following 
discharge.  The examiner opined that hearing loss of the right 
ear shown in frequencies above 4,000 hertz may be attributable to 
occupational noise exposure or the normal aging process.  

The Veteran presented testimony at a travel Board hearing held in 
May 2010.  During the hearing, the Veteran stated that he served 
in the military as a munitions specialist, assembling explosives 
and munitions, and delivering and installing them on the flight 
line.  He reported sustaining acoustic trauma in service both on 
the flight line and from arms fire.  Post-service, the Veteran 
reported that he worked briefly as an auto mechanic, then as a 
service manager for a car dealer, followed by heating repair 
work, and more recently selling plumbing and heating equipment 
and managing a store.  The Veteran reported that he stopped 
working due to a knee injury sustained on the job.  The Veteran 
indicated that he did not think that his hearing had become worse 
since the October 2007 VA examination.  He was unable to pinpoint 
the onset of his left ear hearing loss, but described the loss as 
gradual over time.  The Veteran's representative noted that there 
was a downward shift in hearing acuity when the entrance and 
discharge examination reports are compared.   

Analysis

The Veteran claims that service connection for bilateral hearing 
loss is warranted, as he asserts that he was exposed to acoustic 
trauma during active service.

Generally, in order to establish direct service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing loss, 
may be also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such 
cases, the disease is presumed under the law to have had its 
onset in service even though there is no evidence of such disease 
during the period of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service connection 
for impaired hearing is subject to the additional requirement of 
38 C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability for VA purposes only if at least 
one of the thresholds for the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the thresholds for 
at least three of the frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Initially, the Board has carefully reviewed the record on appeal, 
but finds no probative evidence showing that the Veteran 
currently has right ear hearing loss to the extent necessary to 
constitute a disability for service connection purposes under 38 
C.F.R. § 3.385.  In fact, since the Veteran's discharge from 
service in February 1970, there has been no indication of right 
ear hearing impairment which meets the threshold levels for 
impairment as discussed in 38 C.F.R. § 3.385.  When the Veteran's 
hearing acuity was evaluated in October 2007, it is clear that 
the threshold requirements of 38 C.F.R. § 3.385 were not met, and 
at that time the examiner specifically made such a finding.  
Since the Veteran has not at any time post-service demonstrated a 
level of right ear hearing loss that is disabling as defined 
under 38 C.F.R. § 3.385, service connection cannot be established 
for right ear hearing loss and the claim must be denied based on 
a failure to meet the threshold requirements for a current 
hearing disability, as defined under this VA regulation.

With respect to claimed left ear hearing loss, Hickson element 
(1) evidence of currently manifested hearing loss has been 
presented.  Specifically, upon VA audiological evaluation 
conducted in October 2007, left ear hearing disability as defined 
under 38 C.F.R. § 3.385, was shown.

Initially, the Board must address whether hearing loss existed 
prior to service.  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 1111 
for conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Clear 
and unmistakable evidence is a more formidable evidentiary burden 
than the preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy than 
clear and unmistakable evidence).  .

Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See Wagner v. 
Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the Veteran's claim 
must be considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating that, 
in cases where the presumption of soundness cannot be rebutted, 
the effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining to 
the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  

The evidence on file does not indicate that hearing loss was 
diagnosed or specifically noted on the 1966 pre-induction 
examination report.  The threshold for normal hearing is from 0 
to 20 decibels and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The 1966 induction examination revealed findings of normal left 
ear hearing acuity in the 5000, 1,000 and 4, 000 hertz ranges, 
with a slightly elevated reading of 25 decibels in the 2,000 
hertz range.  This isolated finding alone does not rise to the 
standard of establishing by "clear and unmistakable" evidence, 
the presence of pre-existing left ear hearing loss.  As such, the 
Board need not also address whether clear and unmistakable 
evidence of aggravation is shown.  Therefore, a service 
connection analysis by way of direct incurrence of an in-service 
injury or disease must follow since VA has failed to rebut the 
presumption of soundness as discussed above.

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with serving in the 
USAF.  He is competent to describe noise exposure sustained 
during service and his statements and testimony to this effect 
are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 
(2007). The Board acknowledges that there was some documentation 
of very slight left ear hearing deficit shown by the 1970 
separation examination report; however, a left ear hearing 
disability as defined under 38 C.F.R. § 3.385, was not shown at 
that time.  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a disability at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).

Even having established that the Veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma and 
noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under VA 
regulations.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, there 
must then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
In this case, left ear hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was not initially established 
until 2007, more than 35 years after the Veteran's separation 
from service; as such service connection on a presumptive basis 
is not warranted.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

In this case, the Veteran has not specifically reported having 
continuity and chronicity of hearing loss since service.  In 
hearing testimony provided in 2010, he was unable to indentify 
even the approximate time of onset of his left ear hearing loss.  
Further, with regard to the decades-long evidentiary gap between 
active service and the earliest post-service findings of left ear 
hearing loss, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of active 
duty and the first evidence of bilateral hearing loss is itself 
evidence which tends to show that hearing loss has not been 
chronic and continuous since service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis).  Based on the total absence of any indications of 
hearing loss until 2007, more than 35 years after discharge from 
service, coupled with the absence of credible lay evidence 
attesting to hearing loss since service, chronicity and 
continuity of left ear hearing loss since service is not 
established.  38 C.F.R. § 3.303(b) (2009).  

The critical issue in this case is whether the Veteran's 
currently manifested left ear hearing loss is related to noise 
exposure sustained during service.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Essentially, this is the third Hickson element.

Although the Veteran was not treated for or diagnosed with left 
ear hearing loss during service or for many years after his 
discharge, the Board notes that the question is whether this 
condition is nevertheless at least as likely as not etiologically 
related to service or any incident therein, to specifically 
include acoustic trauma sustained in service.  38 C.F.R. § 
3.303(d).  The record contains only one medical opinion 
addressing this matter.  In 2007, a VA examiner having recorded 
the Veteran's history of in-service and post-service noise 
exposure and having reviewed the claims folder, concluded that it 
was not likely that the Veteran's left ear hearing loss was 
caused by or the result of his military service, primarily 
reasoning that there was no clinical evidence of hearing deficit 
as shown upon either enlistment or separation.  The file contains 
no professional medical opinion to the contrary and the Veteran 
has not provided any competent medical evidence to diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).


In addition, the lay assertions from the Veteran as to the 
etiology of his left ear hearing loss (service related due to 
acoustic trauma sustained therein) are not consistent with the 
objective evidence of record, which does not establish continuity 
and chronicity of hearing loss since service either by virtue of 
lay or clinical evidence, or even suggest a relationship between 
currently manifested left ear hearing loss and service  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Accordingly, for the reasons explained above, the lay statements 
and contentions of the Veteran of lower probative value are as 
compared to the clinical evidence and medical opinion on file.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed.)

Overall, the evidence is not in relative equipoise, as there is 
evidence of essentially normal hearing acuity at separation from 
service in 1970 and a more than 35 year gap between active 
service and the first indications of left ear hearing loss 
meeting the threshold requirements of 38 C.F.R. § 3.385.  
Moreover, the only medical opinion of record addressing the 
etiology and onset of the Veteran's left ear hearing loss weighs 
against service incurrence.  As mentioned earlier herein, service 
connection for right ear hearing loss is not warranted as the 
threshold requirements for a hearing disability as defined under 
38 C.F.R. § 3.385 have not been met; hence, no current hearing 
disability of the right ear sis shown.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.




ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


